Title: To James Madison from John Dawson, [12 June] 1787
From: Dawson, John
To: Madison, James


Dear sir
[12 June 1787]
After an absence of near three weeks I have just return’d to this place and am favourd with your letter of the 27 of May. The prospect of a general convention of the States appears to me very faint, and I wish to be informd, whether the states assembled, or those that probably will meet, will proceed to any business. I apprehend that nothing decisive can be done, without the concurrence of the whole.
I have lately been on the south side of James River—the people, in general appear very much discontented, and I realy fear that a majority of that part of the state are in favour of paper money—neighbours to the Carolinians, (whose money had depreciated one hundred pr Cent—) they have contra[c]ted a similar way of thinking. And inattentive to the future honour and interest of the state they are friends to any measure, which will afford present relief. In Henry county the high Sheriff has not given security for the collection of the taxes, and I was told it wou’d be dangerous for any person to offer. Of course no collection goes on, and they people appear happy in this expedient of evading payment. In King William, the night before their May court, the court house with all the records of the county, was burnt down. Some circumstances prove that it was designedly done.
You, I know, are oppos’d to the plan of incorporating towns, which in this state, has been so much in vogue, for some years past. The people in this county, convinc’d of the bad policy, intend to petition the next assembly for a repeal of the law incorporating this town. I have promisd to forward their wishes, and will thank you for any information you can give me on this subject, together with your reasons for being unfriendly to them. Are any towns in the Eastern states incorporated? Is Philadelphia? Was it before the war and how long?
I had the pleasure of seeing your Father a few days since. He is very well.
